Citation Nr: 0801296	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.  

In October 2004, the veteran testified at a personal hearing 
before a Veterans Law Judge (VLJ) who is no longer employed 
by the Board.  In April 2007, the veteran's appeal was 
remanded by the Board because the veteran desired another 
hearing.  In July 2007, the veteran presented testimony at a 
personal hearing conducted at the Seattle RO before Michelle 
L. Kane, a VLJ who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  Transcripts 
of these personal hearings are in the veteran's claims 
folder.  

The Board also notes that during his July 2007 hearing, the 
veteran testified that he planned to file a claim for service 
connection for depression secondary to his service-connected 
back disability.  The Board refers this matter to the RO for 
any necessary development.  


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.  





CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and several additional SSOCs 
were provided to the veteran after November 2004.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as TDIU is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a QTC 
examination in April 2006 in connection with his claim.  The 
veteran testified at hearings conducted in October 2004 and 
July 2007.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

The Board has thoroughly reviewed all the evidence in the 
veteran's three-volume claims folder, with an emphasis on the 
more recent evidence which includes his contentions, 
including testimony provided in 2004 and 2007; VA records for 
treatment for the past few years; Social Security 
Administration (SSA) records; employment records from the 
P.T.I. dated from 1996 to 2000; and an April 2006 QTC 
examination report.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).  

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He is service-connected for a low back 
disorder, rated as 60 percent disabling; a right knee 
disability, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; bilateral hearing loss, rated as 10 
percent disabling; and headaches, which are rated as non-
compensable.  His combined rating has been 70 percent since 
December 1998.  In October 2001, he applied for TDIU.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  There is medical evidence of record showing that 
the veteran has other disabling conditions.  In particular, 
during his October 2004 travel board hearing, the veteran 
testified that he had problems with his memory.  Further, the 
veteran was found to be unemployable by SSA in October 2003 
in part due to a non-service connected head injury.  
Additionally, the veteran has claimed to suffer from 
depression, which is not service-connected.  However, these 
disabilities have not been taken into account by the Board in 
evaluating his individual unemployability status.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The veteran testified during his October 2004 hearing that he 
had a GED and correctional officer training.  During his July 
2007 hearing, the veteran claimed that he left a police 
position in 2000 and tried to perform manual labor type work 
after that, but was unable to do so.  He stated that he has 
not worked since 2001.

The veteran primarily contends that his service-connected 
back disability renders him unemployable.  In his regard, the 
veteran testified most recently in July 2007 that his back 
disability was productive of pain that required physical 
therapy and urgent care approximately six times a year.  The 
veteran also contended that during a thirty day period he had 
to lie in bed three or four times a week because of the pain 
and discomfort.  He added that he quit his police position at 
P.T.I. because he could not sit at a desk or walk around.  

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  First, it must be 
noted that despite his testimony, employment records from 
P.T.I. reflected that the veteran was terminated in February 
2000 for misconduct.  Importantly, the employment records do 
not show that his reason for termination was in any way 
related to his physical disabilities.  The Board acknowledges 
that the veteran was on light duty work in May 1998 and 
received a partial disability award in July 1999 but there is 
no evidence in the record that the veteran was terminated 
because of his service-connected disabilities or that he was 
not accommodated because of them.  In fact, the evidence 
revealed that the veteran's employment suffered as a result 
of his conduct as indicated by the poor performance 
evaluations he received and his demotion in July 1998 for 
disciplinary reasons.  Further, although the veteran 
contended that he was unable to work in the manual labor 
field, there is no evidence from that employer in the claims 
file to support his assertion.  Therefore, the veteran has 
not reported any difficulties with prior employment that have 
been shown to be related to his service-connected conditions 
by objective evidence.

Second, there are no persuasive medical opinions of record 
indicating that the veteran is totally disabled or 
unemployable due to his service-connected conditions or that 
he is incapable of doing any type of productive work.  
Rather, medical professionals have only concluded that the 
veteran is limited in his abilities.  The Board acknowledges 
the October 2003 SSA decision which found the veteran unable 
to work due in part to his service-connected low back 
disability and bilateral hearing loss.  The veteran was found 
to have restricted ability to perform exertional activities 
as a result of his back disability and to be restricted to 
certain types of work settings because of his bilateral 
hearing disability.  However, it was determined that the 
veteran retained the residual functional capacity to perform 
less than a full range of light level physical exertion but 
more than a sedentary level of exertion.  In this regard, Dr. 
M.H., M.D. concluded that the veteran was able to sit and 
walk for six hours during an eight hour day and could lift 
and carry 10 pounds frequently and 20 pounds occasionally but 
was incapable of any stooping, crouching, or crawling.  

The Board finds it significant that the veteran was not found 
to be unemployable during his most recent QTC examination in 
April 2006.  The veteran reported that he suffered from 
headaches once every three months that last for three days 
and require bed rest; right knee pain after prolonged 
standing or walking; and back pain with standing, walking, 
bending, lifting heavy objects, and sitting.  The examiner 
commented that the functional impairment of the back 
disability was that he could not lift objects and could not 
stand or walk for long periods of time.  The examiner 
remarked that the veteran had not been employed for the last 
five years and stayed home and watched television and that 
his greatest activity was helping around the house and doing 
laundry while avoiding lifting heavy objects.  

Significantly, however, the examiner did not conclude that 
the veteran was unemployable.  In fact, the examiner 
concluded that the veteran was limited to no more than four 
hours per day of sitting or standing due to back pains.  
Further, the examiner commented that one headache every three 
months and knee strain was not likely to have a significant 
impact on a sedentary type of job.  The Board also notes that 
although the veteran has impairment from his service-
connected disabilities, his objective examination findings do 
not reflect impairment that would support a finding of 
unemployablity.  In this regard, upon physical examination 
during the April 2006 examination, the veteran's right knee 
flexion was 130 (normal is 140) and extension was 0 (normal 
is 0) with joint function additionally limited by pain after 
repetitive use.  Range of motion of the thoracolumbar spine 
was 80 degrees flexion with pain (normal is 90), 30 degrees 
extension with pain (normal is 30), right lateral flexion 30 
(normal is 30), left lateral flexion 30 (normal is 30), right 
rotation 30 (normal is 30), and left rotation 30 (normal is 
30).  Further, the veteran had no complaints of radiating 
pain on movement, muscle spasm, tenderness, negative straight 
leg raising bilaterally, no ankylosis, and no additional 
limitations after repetitive use.  The signs of 
intervertebral disc syndrome were reflex loss at the right 
ankle but there was no bowel or bladder dysfunction.  
Importantly, there were no incapacitating episodes.  

During his November 2006 VA audiology examination, the 
examiner commented that the veteran's bilateral hearing loss 
affected his ability to communicate but there was no 
indication that it rendered him unemployable.  Most recently 
in December 2006, a VA treatment entry reflected that the 
veteran reported that his mid-back pain was a lot better than 
before.  A January 2007 treatment entry did indicate that the 
veteran had muscle spasm and bilateral tenderness upon deep 
palpation of his thoracic muscles but there were no 
indications that his back disability had significantly 
worsened since April 2006.  The Board finds it significant 
that despite the veteran's July 2007 testimony that he had 
incapacitating episodes of back pain three to four times a 
week, the most recent medical evidence did not reveal that a 
doctor had prescribed bed rest.  As such, the medical 
evidence did not suggest that the veteran's service-connected 
disabilities had significantly worsened since his last 
comprehensive examination in April 2006.  

Although the veteran's service-connected conditions, 
specifically his back disability, clearly affect his ability 
to perform work that involves heavy lifting and prolonged 
periods of standing or walking, the evidence does not 
indicate that he is unable to perform some other type of 
substantially gainful employment.  Looking at the veteran's 
occupational history, the majority of his employment has been 
in the protective services field, his service-connected 
conditions do not prevent him from engaging in his prior 
employment since he remains functionally capable of 
performing similar jobs.  In fact, the veteran testified 
because of his back disability at his former place of 
employment, he was transferred from a police officer to a 
correctional officer because he was still able to maintain 
the radio and observe the inmates at the facility.  Although 
the veteran claimed that he quit because he could not sit and 
walk, as previously discussed, his employment records from 
P.T.I. reflected that he was terminated for misconduct.  The 
Board acknowledges that the veteran has been found to have 
restrictions with the amount of time he can sit and stand but 
the evidence does not show that he would be unable to perform 
activities similar to maintaining the radio and watching 
inmates on the basis of his service-connected disabilities.  
Moreover, there has been no medical opinion precluding the 
veteran from performing sedentary work.  In fact, the veteran 
testified during his October 2004 hearing that despite a lack 
of secretarial skills, he could type his reports.  This 
supports the conclusion that the veteran can still perform 
the more sedentary aspects of protective service work.  

As such, although the veteran's service-connected conditions 
are severe and, as such, limit his occupational 
opportunities, they are not shown to be of such severity as 
to preclude gainful employment.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, 4 Vet. App. at 363.  In this case, as in Van Hoose, 
there simply is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on 
the veteran's service-connected disabilities alone.  The 
record does not reflect any periods of hospitalization for 
the veteran's service-connected conditions.  Accordingly, 
given the evidence of record, the Board finds that the 
veteran's service-connected conditions alone do not result in 
marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  Although he has not held employment since 
2001, the preponderance of the evidence is against finding 
that his service-connected conditions have resulted in his 
unemployability.  In the absence of any evidence of unusual 
or exceptional circumstances beyond what is contemplated by 
the assigned disability evaluation of 70 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities or that he is incapable of performing the 
physical acts required by employment due solely to his 
service-connected disabilities, even when his disabilities 
are assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.


ORDER

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


